Name: Commission Regulation (EEC) No 2487/84 of 29 August 1984 suspending advance fixing of the import levy for paddy rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 8 . 84 Official Journal of the European Communities No L 232/25 COMMISSION REGULATION (EEC) No 2487/84 of 29 August 1984 suspending advance fixing of the import levy for paddy rice Whereas the abovementioned situation requires that application of the provisions concerning advance fixing of levies for the product concerned be tempo ­ rarily suspended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 174/84 (2), and in particular the second para ­ graph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, having regard to the situa ­ tion on the world paddy rice market, that, if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quantities which might be expected under more normal conditions : Article 1 Advance fixing of the import levy for paddy rice falling within subheading 10.06 B I a) of the Common Customs Tariff is hereby suspended until 3 September 1984. Article 2 This Regulation shall enter into force on 30 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . O OJ No L 21 , 26 . 1 . 1984, p . 1 .